PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rao et al.
Application No. 16/289,657
Filed: 1 Mar 2019
For: Distributed acoustic sensing system based on space-division multiplexing with multi-core fiber
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed April 23, 2021, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for the benefit of priority to foreign a foreign application.

The petition is DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The instant application matured into U.S. Patent No. 10,996,101 on May 4, 2021, prior to the issuance of a decision on the petition under 37 CFR 1.55. Accordingly, a request for certificate of correction (and fee) is required prior to the granting of the relief sought.

Any request for reconsideration of this decision must be accompanied by the required request for certificate of correction (and fee).

Inquiries concerning this matter may be directed to the undersigned at 571-272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions